Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 14, 2022

                                        No. 04-22-00085-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-00396
                           Honorable Mary Lou Alvarez, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

        On February 3, 2022, the trial court signed an order entitled “Order Following Hearing
Regarding Placement for the Child A.A.” (the “February 3 order”). The February 3 order
required the Department to take certain actions by 5 p.m. on February 4, 2022. On February 8,
2022, the trial court held a hearing concerning the child’s placement. The trial court recessed the
February 8 hearing until February 10, 2022. According to the Department, following the
February 10, 2022 hearing, the trial court orally rendered an order requiring the Department to
take certain actions within the next few days and set a hearing on February 18, 2022 at 2:30 p.m.
to address compliance with the trial court’s oral order.
       On February 11, 2022, relator filed a petition for writ of mandamus and a motion for
temporary relief. On February 14, 2022, we granted the motion and issued an order that stated as
follows:
           1. The trial court’s “Order Following Hearing Regarding Placement for the Child
           A.A.” rendered on January 31, 2022 and signed on February 3, 2022 is STAYED
           pending further order of this court.
           2. Any further proceedings regarding the creation of contracts or the payment of
           funds regarding the child’s placement and services are STAYED pending further
           order of this court. [Emphasis added.]
           3. Any contempt proceedings, sanctions, or incarceration of Department
           representatives and any orders to incarcerate Department representatives arising
       from contempt proceedings in the underlying suit are STAYED pending further
       order of the court.
       On March 30, 2022, relator filed a “Motion for Review of Further Orders,” requesting we
review an order respondent signed on March 25, 2022, entitled “Order Following Hearing
Regarding Placement for the Child” (the “March 25 order”). We GRANT the motion. See TEX.
R. APP. P. 29.6.

       It is so ORDERED on April 14, 2022.

                                                         PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT